Name: Commission Implementing Regulation (EU) 2018/868 of 13 June 2018 amending Regulation (EU) No 1301/2014 and Regulation (EU) No 1302/2014 as regards provisions on energy measuring system and data collecting system (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  information technology and data processing;  organisation of transport;  European construction;  land transport;  electrical and nuclear industries
 Date Published: nan

 14.6.2018 EN Official Journal of the European Union L 149/16 COMMISSION IMPLEMENTING REGULATION (EU) 2018/868 of 13 June 2018 amending Regulation (EU) No 1301/2014 and Regulation (EU) No 1302/2014 as regards provisions on energy measuring system and data collecting system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (1), and in particular Article 5(11) thereof, Whereas: (1) Article 19 of Regulation (EU) 2016/796 of the European Parliament and of the Council (2) requires the European Union Agency for Railways (the Agency) to address recommendations to the Commission on the technical specifications for interoperability (TSIs) and their revision, in accordance with Article 5 of Directive (EU) 2016/797, and to ensure that TSIs are adapted to technical progress, market trends and social requirements. (2) Article 3(5)(c) of Commission Delegated Decision (EU) 2017/1474 (3) requires TSIs to be reviewed in order to close the remaining open points. (3) On 22 September 2017, the Commission requested the Agency to issue recommendations pursuant to Article 5 paragraph 2 of Directive (EU) 2016/797 for the revision of the TSIs relating to the energy subsystem of the rail system in the Union (ENE TSI), and the TSI relating to the rolling stock  locomotives and passenger rolling stock subsystem of the rail system in the Union (LOC&PAS TSI). (4) The Annex to Commission Regulation (EU) No 1301/2014 (4) should be amended in order to close the open point addressing the specification related to interface protocols between energy measuring system (EMS) and data collecting system and to improve the clarity of the text. (5) The Annex to Commission Regulation (EU) No 1302/2014 (5) related to EMS should be amended in order to ensure coherence between the two TSIs. (6) On 4 October 2017, the Agency issued a recommendation on the amendments to the Regulation (EU) No 1301/2014. (7) On 14 November 2017, the Agency issued a recommendation on the amendments to the Regulation (EU) No 1302/2014, covering among others the provisions related to EMS. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 51(1) of Directive (EU) 2016/797, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1301/2014 is amended as follows: (1) the last sentence in recital 6 is deleted; (2) Article 3 is deleted; (3) in Article 9, paragraph 4 is replaced by the following: 4. In addition to the implementation of the on-ground energy data collecting system (DCS) defined in point 7.2.4 of the Annex and without prejudice to provisions of point 4.2.8.2.8 of the Annex to Commission Regulation (EU) No 1302/2014 (*1), Member States shall ensure that an on-ground settlement system capable to receive data from a DCS and accept it for billing is implemented by 4 July 2020. The on-ground settlement system shall be able to exchange compiled energy billing data (CEBD) with other settlement systems, validate the CEBD and allocate the consumption data to the correct parties. This shall be done by taking into account the relevant legislation concerning the energy market. (*1) Commission Regulation (EU) No 1302/2014 of 18 November 2014 concerning a technical specification for interoperability relating to the rolling stock  locomotives and passenger rolling stock subsystem of the rail system in the European Union (See page 228 of this Official Journal).;" (4) the Annex to Regulation (EU) No 1301/2014 is amended in accordance with the Annex I to this Implementing Regulation. Article 2 The Annex to Regulation (EU) No 1302/2014 is amended in accordance with Annex II to this Implementing Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 138, 26.5.2016, p. 44. (2) Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (OJ L 138, 26.5.2016, p. 1). (3) Commission Delegated Decision (EU) 2017/1474 of 8 June 2017 supplementing Directive (EU) 2016/797 of the European Parliament and of the Council with regard to specific objectives for the drafting, adoption and review of technical specifications for interoperability (OJ L 210, 15.8.2017, p. 5). (4) Commission Regulation (EU) No 1301/2014 of 18 November 2014 on the technical specifications for interoperability relating to the energy subsystem of the rail system in the Union (OJ L 356, 12.12.2014, p. 179). (5) Commission Regulation (EU) No 1302/2014 of 18 November 2014 concerning a technical specification for interoperability relating to the rolling stock  locomotives and passenger rolling stock subsystem of the rail system in the European Union (OJ L 356, 12.12.2014, p. 228). ANNEX I The Annex to Regulation (EU) No 1301/2014 is amended as follows: (1) point 2.1(3) is replaced by the following: (3) In accordance with Annex II, Section 2.2 of Directive 2008/57/EC, the trackside of the electricity consumption measuring system, referred to in this TSI as on-ground energy data collecting system, is set out in point 4.2.17 of this TSI.; (2) the title of point 4.2.5 replaced by the following: 4.2.5. Current at standstill (DC systems only); (3) the first paragraph of point 4.2.13 is replaced by the following: The overhead contact line shall be designed for a minimum of two pantographs operating adjacently. The design spacing of the two adjacent pantograph heads, centre line to centre line, shall be equal or lower than values set out in one column A , B , or C  selected from Table 4.2.13:; (4) in point 4.2.13, Table 4.2.13, first row, the word Minimum in the titles of columns is deleted; (5) point 4.2.17 is replaced by the following: 4.2.17. On-ground energy data collecting system (1) Point 4.2.8.2.8 of LOC & PAS TSI contains the requirements for on-board Energy Measurement Systems (EMS) intended to produce and transmit the Compiled Energy Billing Data (CEBD) to an on-ground energy data collecting system. (2) The on-ground energy data collecting system (DCS) shall receive, store and export CEBD without corrupting it, in accordance with the requirements quoted in clause 4.12 of EN 50463-3:2017. (3) The on-ground energy DCS shall support all the data exchange requirements as defined in point 4.2.8.2.8.4 of the LOC&PAS TSI and requirements set out in clauses 4.3.6 and 4.3.7 of EN 50463-4:2017.; (6) the title of point 5.2.1.6 is replaced by the following: 5.2.1.6. Current at standstill (DC systems only); (7) the title of point 6.1.4.2 is replaced by the following: 6.1.4.2. Assessment of current at standstill (DC systems only); (8) point 6.1.5(c) is replaced by the following: (c) continuous current rating;; (9) point 7.2.4 is replaced by the following: 7.2.4. By 1 January 2022, Member States shall ensure that an on-ground energy data collecting system capable to exchange compiled energy billing data in accordance with point 4.2.17 of this TSI is implemented.; (10) point 7.3.1(d) is replaced by the following: (d) An existing subsystem may allow the circulation of TSI-compliant vehicles whilst meeting the essential requirements of Directive 2008/57/EC. The procedure to be used for the demonstration of the level of compliance with the basic parameters of the TSI shall be in accordance with Commission Recommendation 2014/881/EU (*1) (*1) Commission Recommendation 2014/881/EU of 18 November 2014 on the procedure for demonstrating the level of compliance of existing railway lines with the basic parameters of the technical specifications for interoperability (OJ L 356, 12.12.2014, p. 520);" (11) point 7.3.4 is replaced by the following: 7.3.4. The procedure to be used for the demonstration of the level of compliance of existing lines with the basic parameters of this TSI shall be in accordance with Recommendation 2014/881/EU.; (12) point 7.4.2.11 is deleted; (13) in Appendix D, point D.1.1.4, Figure D.1 is replaced by the following figure: Figure D.1 Pantograph mechanical gauges (14) in Table E.1 of Appendix E, rows 9 and 10 are added: 9 EN 50463-3 Railway application  Energy measurement on board trains  Part 3: Data handling 2017 On-ground energy data collecting system (4.2.17) 10 EN 50463-4 Railway application  Energy measurement on board trains  Part 4: Communication 2017 On-ground energy data collecting system (4.2.17) (15) the text of Appendix F is replaced by Intentionally deleted; (16) in Table G.1, Glossary, of Appendix G, the row Neutral section insulator is deleted. ANNEX II The Annex to Regulation (EU) No 1302/2014 is amended as follows: (1) in Chapter 4 Characteristics of the rolling stock subsystem, clause 4.2.8.2.8 On-board energy measurement system is replaced by the following clause: 4.2.8.2.8 On-board energy measurement system 4.2.8.2.8.1 General (1) The on-board energy measurement system (EMS) is the system for measurement of all active and reactive electric energy taken from or returned (during regenerative braking) to the overhead contact line (OCL) by the electric unit. (2) The EMS shall include at least the following functions: Energy measurement function (EMF) as set out in clause 4.2.8.2.8.2, data handling system (DHS) as set out in clause 4.2.8.2.8.3. (3) A suitable communication system will send the compiled energy billing data sets (CEBD) to an on-ground data collecting system (DCS). The interface protocols and transferred data format between EMS and DCS shall fulfil the requirements set out in point 4.2.8.2.8.4. (4) This system is suitable for billing purposes; the data sets defined in point 4.2.8.2.8.3(4) provided by this system shall be accepted for billing in all Member States. (5) The EMS rated current and voltage shall be matched to the electric unit rated current and voltage; it shall continue to function correctly when changing between several traction energy supply systems. (6) Data stored in the EMS shall be protected against loss of the power supply and the EMS shall be protected from non-authorised access. (7) An on-board location function providing location data originated from an external source to the DHS shall be provided in networks where such function is necessary for billing purposes only. In any case, the EMS system shall be able to accommodate a compatible location function. If the location function is provided, it shall fulfil the requirements set out in specification referenced in Appendix J-1, index 116. (8) The fitment of an EMS, its on-board location function, the description of on-board to ground communication and the metrological control including the accuracy class of the EMF shall be recorded in the technical documentation described in clause 4.2.12.2 of this TSI. (9) The maintenance documentation described in clause 4.2.12.3 of this TSI shall include any periodic verification procedure to ensure the required accuracy level of the EMS during its lifetime. 4.2.8.2.8.2 Energy measurement function (EMF) (1) The EMF shall ensure the measurement of the voltage and current, calculation of the energy and production of energy data. (2) The energy data produced by EMF shall have a time reference period of 5 minutes defined by the Universal Time Coordinated (UTC) clock time at the end of each time reference period; originating from the time stamp 00:00:00. It is permitted to use a shorter measuring period if the data can be aggregated on-board into 5 minutes time reference period. (3) The accuracy of EMF for active energy measurement shall comply with clauses 4.2.3.1 to 4.2.3.4 of the specification referenced in Appendix J-1, index 117. (4) Each device containing one or more functions of EMF shall indicate: metrological control, and its accuracy class, according to the class designations specified in the specification referenced in clauses 4.3.3.4, 4.3.4.3 and 4.4.4.2 of the specification referenced in Appendix J-1, index 117. (5) The conformity assessment of the accuracy is set out in clause 6.2.3.19a. 4.2.8.2.8.3 Data handling system (DHS) (1) The DHS shall ensure the production of compiled energy billing data sets for energy billing purposes, by merging data from the EMF with time data and, when required, geographical position, and storing it ready to be sent to an on-ground data collecting system (DCS) by a communication system. (2) The DHS shall compile the data without corrupting them and shall incorporate data storage with a memory capacity sufficient to store the compiled data of at least 60 days continuous operation. The time reference used shall be the same as in the EMF. (3) The DHS shall have a capability to be interrogated locally on-board for audit and data recovery purposes. (4) The DHS shall produce compiled energy billing data sets, (CEBD), by merging the following data for each time reference period:  unique EMS consumption point identification (CPID) as defined in the specification referenced in Appendix J-1, index 118,  end time of each period, defined as year, month, day, hour, minute and second,  location data at the end of each period,  consumed/regenerated active and reactive (if appropriate) energy in each period, in units of watt-hour (active energy) and var-hour (reactive energy) or their decimal-multiples. (5) The conformity assessment of compilation and handling of data produced by DHS is set out in clause 6.2.3.19a. 4.2.8.2.8.4 Interface protocols and transferred data format between EMS and DCS The data exchange between EMS and DCS shall fulfil the following requirements:  The application services (service layer) of the EMS shall comply with clause 4.3.3.1 of the specification referenced in Appendix J-1, index 119.  User access rights for these application services shall comply with clause 4.3.3.3 of the specification referenced in Appendix J-1, index 119.  The structure (data layer) for these application services shall comply with the XML schema as defined in clause 4.3.4 of the specification referenced in Appendix J-1, index 119.  The message mechanism (message layer) for supporting these application services shall comply with the methods and the XML schema in clause 4.3.5 of the specification referenced in Appendix J-1, index 119.  The application protocols for supporting the message mechanism shall comply with clause 4.3.6 of the specification referenced in Appendix J-1, index 119.  The EMS shall use at least one of the communication architectures in clause 4.3.7 of the specification referenced in Appendix J-1, index 119.; (2) in Chapter 4 Characteristics of the rolling stock subsystem, point 4.2.12.2(14) is replaced by the following: (14) Fitment of an on-board energy measurement system, and of its on-board location function (optional), as required in clause 4.2.8.2.8. Description of on-board to ground communication and the metrological control including functions related to the accuracy classes of the voltage measurement, current measurement and energy calculation; (3) in Chapter 6 Assessment of conformity or suitability for use and EC  verification, the following clause is added below clause 6.2.3.19: 6.2.3.19a On-board energy measurement system (clause 4.2.8.2.8) (1) Energy measurement function (EMF) The accuracy of the each device containing one or more functions of EMF shall be assessed by testing each function, under reference conditions, using the relevant method as described in clauses 5.4.3.4.1, 5.4.3.4.2 and 5.4.4.3.1 of the specification referenced in Appendix J-1, index 117. The input quantity and power factor range when testing shall correspond to the values set out in Table 3 of the specification referenced in Appendix J-1, index 117. The effects of temperature on accuracy of the each device containing one or more functions of EMF shall be assessed by testing each function, under reference conditions (except for temperature), using the relevant method as described in clauses 5.4.3.4.3.1, and 5.4.4.3.2.1 of the specification referenced in Appendix J-1, index 117. The mean temperature coefficient of each device containing one or more functions of EMF shall be assessed by testing each function, under reference conditions (except for temperature), using the relevant method as described in clauses 5.4.3.4.3.2 and 5.4.4.3.2.2 of the specification referenced in Appendix J-1, index 120. (2) Data handling system (DHS) The compiling and handling of data within the DHS shall be assessed by testing using the method as described in the specification referenced in Appendix J-1, index 121. (3) On-board energy measurement system (EMS) The EMS shall be assessed by testing as described in the specification referenced in the specification referenced in Appendix J-1, index 122.; (4) in Chapter 7 Implementation, the following clause is added below clause 7.1.1.4: 7.1.1.4a Transitional measure for on-board energy measurement system requirement Requirements set out in 4.2.8.2.8 are not mandatory during a transition period ending on 1 January 2022 for projects which, on 14 June 2018, are projects at an advanced stage of development, contracts in course of performance and rolling stock of an existing design as set out in point 7.1.1.2 of this TSI. When the requirements set out in 4.2.8.2.8.4 are not applied, national rules as regards specification related to interface protocols and transferred data format shall apply and the description of on-board to ground communication shall be provided in the technical documentation.; (5) in the list APPENDICES following Chapter 7, the text Appendix D: Energy meter is replaced by Appendix D: Intentionally deleted; (6) the text of Appendix D is replaced by Intentionally deleted; (7) in the second table of Appendix I Aspects for which the technical specification is not available (open points), the following row is deleted: On-board energy measurement system 4.2.8.2.8 and Appendix D On-board to ground communication: specification related to interface protocols and transferred data format Description of on-board to ground communication shall be provided in the technical documentation. The standard series EN 61375-2-6 should be used. (8) in Appendix J-1, Standards or normative documents, the indexes 103, 104 and 105 are replaced by the indexes below: 103 NOT USED 104 NOT USED 105 NOT USED (9) in Appendix J-1, Standards or normative documents, the indexes below are added: 106 NOT USED 107 NOT USED 108 NOT USED 109 NOT USED 110 NOT USED 111 NOT USED 112 NOT USED 113 NOT USED 114 NOT USED 115 NOT USED 116 On-board location function-Requirements 4.2.8.2.8.1 EN 50463-3:2017 4.4 117 Accuracy of energy measurement function for active energy measurement: Requirements Class designations Assessment methodology 4.2.8.2.8.2 6.2.3.19a EN 50463-2:2017 4.2.3.1, 4.2.3.2, 4.2.3.3 and 4.2.3.4 4.3.3.4, 4.3.4.3 and 4.4.4.2 5.4.3.4.1, 5.4.3.4.2, 5.4.4.3.1, Table 3, 5.4.3.4.3.1 and 5.4.4.3.2.1 118 Energy measurement function: consumption point identification  Definition 4.2.8.2.8.3 EN 50463-1:2017 4.2.5.2 119 Interface protocols between on-board energy measurement system (EMS) and on-ground data collection system (DCS) - Requirements 4.2.8.2.8.4 EN 50463-4:2017 4.3.3.1, 4.3.3.3, 4.3.4, 4.3.5, 4.3.6 and 4.3.7 120 Energy measurement function: mean temperature coefficient of each device  Assessment methodology 6.2.3.19a EN 50463-2:2017 5.4.3.4.3.2 and 5.4.4.3.2.2 121 The compiling and handling of data within the data handing system-Assessment methodology 6.2.3.19a EN 50463-3:2017 5.4.8.3, 5.4.8.5 and 5.4.8.6 122 On-board energy measurement system-Tests 6.2.3.19a EN 50463-5:2017 5.3.3 and 5.5.4